DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “a second control unit that includes an adjustment object in the image, and the second controller separates a position of the adjustment object away from a position corresponding to the division position”.  There is no previous reference to the second controller and there is no mention of a/the second control unit in dependent claims, therefore the limitation should be “a second controller that includes an adjustment object in the image, and the second controller separates a position of the adjustment object away from a position corresponding to the division position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaka et al. (USPN 2016/0033770 A1) in view of Takahama (USPN 2014/0055353 A1).

As to claim 1, Fujimaka teaches a display system constituted by an information processing device and a display device connected to each other, the display device, comprising: 
a first display unit configured to display an image, the first display unit being mounted on a head of a user (see at least figs. 1 and 2: image display unit 20 is a wearing member that is mounted on a user's head and has a glasses-like shape in this embodiment); 
a reception unit configured to receive an image from the information processing device (see at least figs. 2, 11, 20: receiving units RX receive images from information processing device 10); and 
a first controller configured to divide the image, at a set division position, into two divided images, and cause the first display unit to display each of the divided images (see at least figs. 2, 3B, 9, 11, 20: image processing unit 160 supplies the image display unit 20 with the right-eye image data Data1 and the left-eye image data Data2; AR processing unit 142 adds a visual effect enabling a stereoscopic view of the virtual object by generating the right-eye image data Data1 and the left-eye image data Data 2), wherein 

the first controller divides image data corresponding to the image received by the reception unit into two pieces to generate two pieces of divided image data, causes the right-eye display unit to display an image based on one piece of the divided image data, and causes the left-eye display unit to display an image based on the other piece of the divided image data (see at least figs. 2, 3B, 9, 11, 20: image processing unit 160 supplies the image display unit 20 with the right-eye image data Data1 and the left-eye image data Data2; AR processing unit 142 adds a visual effect enabling a stereoscopic view of the virtual object by generating the right-eye image data Data1 and the left-eye image data Data 2), 
the information processing device includes 
a transmission unit that transmits the image to the display device (see at least figs. 2, 11, 20: transmitting units TX transmit images to display device).
Fujimaka does not directly teach a second controller that includes an adjustment object in the image, and the second controller separates a position of the adjustment object away from a position corresponding to the division position.
Takahama teaches a second controller that includes an adjustment object in the image, and the second controller separates a position of the adjustment object away from a position corresponding to the division position (see at least fig. 14: note tool mounted mode includes an adjustment object in the image that separates a position of the adjustment object different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjustment object in an image as taught by Takahama with Fujimaka because they are in the same field of HMDs and also to provide a user friendly device (see Takahama at least fig. 14 and [0174]).

As to claim 12, Fujimaka teaches a control method of a display system constituted by an information processing device and a display device mounted on a head of a user (see at least figs. 1-2) connected to each other, the control method comprising: 
an arranging step for, by the information processing device, a transmitting step for transmitting the image to the display device by the information processing device (see at least figs. 2, 11, 20: transmitting units TX for transmitting the image to the display device by the information processing device 10); 
a receiving step for receiving the image by the display device (see at least figs. 2, 11, 20: receiving units RX); and 
a displaying step for, by the display device, dividing the image at the division position into two divided images and displaying each of the divided images, wherein in the displaying step, the display device divides image data corresponding to the image into two pieces to generate two pieces of divided image data, causes a right-eye display unit to display an image based on one piece of the divided image data, and causes a left-eye display unit to display an 
Fujimaka does not directly teach including an adjustment object in an image and separating a position of the adjustment object away from a position corresponding to a set division position.
Takahama teaches including an adjustment object in an image and separating a position of the adjustment object away from a position corresponding to a set division position (see at least fig. 14: note tool mounted mode includes an adjustment object in the image that separates a position of the adjustment object different from the image and [0174] The head-mounted display 1a allows the user to choose between the MR mode and the tool-mounted mode, and is therefore user-friendly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjustment object in an image as taught by Takahama with Fujimaka because they are in the same field of HMDs and also to provide a user friendly device (see Takahama at least fig. 14 and [0174]).

As to claim 13, Fujimaka teaches an information processing device (see at least figs. 1 and 2: information processing device 10) connected to a display device that is mounted on a 
divides an image at a set division position to generate two divided images, and displays each of the divided images (see at least figs. 2, 3B, 9, 11, 20: image processing unit 160 supplies the image display unit 20 with the right-eye image data Data1 and the left-eye image data Data2; AR processing unit 142 adds a visual effect enabling a stereoscopic view of the virtual object by generating the right-eye image data Data1 and the left-eye image data Data 2), 
the information processing device comprising: 
a transmission unit configured to transmit the image to the display device (see at least figs. 2, 11, 20: transmitting units TX).
Fujimaka does not directly teach a display controller configured to include an adjustment object in the image and separate a position of the adjustment object away from a position corresponding to the division position. 
Takahama teaches a display controller configured to include an adjustment object in the image and separate a position of the adjustment object away from a position corresponding to the division position (see at least fig. 14: note tool mounted mode includes an adjustment object in the image that separates a position of the adjustment object different from the image and therefore would include a controller to perform this function and [0174] The head-mounted display 1a allows the user to choose between the MR mode and the tool-mounted mode, and is therefore user-friendly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjustment object in an image as taught by 

As to claim 14, Fujimaka teaches a non-transitory computer-readable storage medium storing a control program of an information processing device including a computer (see at least figs. 1, 2, 11, and 20: information processing device 10), 
the information processing device being connected to a display device that is mounted on a head of a user (see at least figs. 1 and 2: image display unit 20 is a wearing member that is mounted on a user's head and has a glasses-like shape in this embodiment), 
divides an image at a set division position to generate a plurality of divided images, and displays each of the divided images (see at least figs. 2, 3B, 9, 11, 20: image processing unit 160 supplies the image display unit 20 with the right-eye image data Data1 and the left-eye image data Data2; AR processing unit 142 adds a visual effect enabling a stereoscopic view of the virtual object by generating the right-eye image data Data1 and the left-eye image data Data 2), 
the control program being configured to cause the computer to function as: 
a transmission unit configured to transmit the image to the display device (see at least figs. 2, 11, 20: transmitting units TX).
Fujimaka does not directly teach a display controller configured to separate a position of an adjustment object away from a position corresponding to the division position when the adjustment object is included in the image. 
Takahama teaches a display controller configured to separate a position of an adjustment object away from a position corresponding to the division position when the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjustment object in an image as taught by Takahama with Fujimaka because they are in the same field of HMDs and also to provide a user friendly device (see Takahama at least fig. 14 and [0174]).

As to claim 2, the combination of Fukimaka and Takahama teach the display system according to claim 1 (see above rejection), wherein the information processing device includes a second display unit that displays an image, and a second controller causes the transmission unit to transmit, to the display device, the image to be displayed on the second display unit (see Fujimaka at least figs. 1, 2, 11, 20 and note that external devices OA have displays (second display unit) and an additional controller to display images on the external device OA). 

As to claim 3, the combination of Fukimaka and Takahama teach the display system according to claim 1 (see above rejection), wherein the second controller of the information processing device displays the adjustment object in a right region of the image (see Takahama at least fig. 14: tool moves to different regions of the image). 



As to claim 5, the combination of Fukimaka and Takahama teach the display system according to claim 1 (see above rejection), wherein the second controller of the information processing device displays the adjustment object so that the adjustment object does not overlap another adjustment object (see Takahama at least fig. 14: tool moves to different regions of the image – note an additional adjustment object would be an obvious duplication of parts). 

As to claim 6, the combination of Fukimaka and Takahama teach the display system according to claim 1 (see above rejection), wherein the second controller of the information processing device displays the adjustment object to be vertically long (see Takahama at least fig. 14: tool moves to different regions of the image). 

As to claim 7, the combination of Fukimaka and Takahama teach the display system according to claim 1 (see above rejection), wherein the second controller of the information processing device includes a reception unit that receives an input, and the second controller of the information processing device displays the adjustment object when the reception unit 

As to claim 8, the combination of Fukimaka and Takahama teach the display system according to claim 2 (see above rejection), wherein the second controller of the information processing device includes a detection unit that detects that the display device is connected, and the second controller of the information processing device reduces luminance of the image displayed on the second display unit, in accordance with a detection result of the detection unit, to be lower than set luminance (see Fujimaka at least [0014], [0029], [0077], [0160], [0161], [0168], [0198]).

As to claim 9, the combination of Fukimaka and Takahama teach the display system according to claim 8 (see above rejection), wherein the second controller of the information processing device superimposes an image with a predetermined density on the image to reduce the luminance of the image displayed on the second display unit (see Fujimaka at least [0014], [0029], [0077], [0160], [0161], [0168], [0198]).

As to claim 10, the combination of Fukimaka and Takahama teach the display system according to claim 1 (see above rejection), wherein the adjustment object includes a slide bar object, and the slide bar object includes a slide bar image extending in a right-and-left direction of the image (see Takaham at least fig. 14 and note slide bars are well known tools in the art and would be an obvious choice of design).

As to claim 11, the combination of Fukimaka and Takahama teach the display system according to claim 2 (see above rejection), wherein the second controller of the information processing device displays an error image on the second display unit in accordance with occurrence of an error in the display device, the error image indicating the occurrence of the error. (see Fujimaka at least [0114] and Takahama at least [0208]).

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        1/15/21

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623